DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
Claims 1, 5, 7-11, 14, 15, 20, 25, 32, 38, 40, 42, 47, 50, 55, 59 and 127-129 are pending. Applicant amended claim 1 and added new claims 128 and 129. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2022 is being considered by the examiner. Regarding JP 2005-257543, only the abstract thereof is being considered given that the pertinent disclosure, according to the IDS, is found in the abstract and only the abstract has been translated. 
Allowable Subject Matter
Claims 1, 5, 7-11, 14, 15, 20, 25, 32, 38, 40, 42, 47, 50, 55, 59 and 127-129 are allowed.
The following is an examiner’s statement of reasons for allowance:
Elizarov et al. (US 2008/0064110 A1) disclose a method of determining at least one characteristic of a sample (see [0110]) comprising a compound for the purpose of conducting quality control, the method comprising the steps of: 
-providing a microfluidic chip (see [0009]) comprising a supply component 1 and a microfluidic channel (channel connecting element 1 to HPLC column 6) (see Figs. 1, 6, [0101] and [0115]), 
-supplying a sample to the supply component 1; 
-directing the sample through the microfluidic channel to a detection zone 6/9 of the microfluidic chip (see [0115] disclosing that the HPLC column is integrated into the supply component 1; see also 
-performing an analytical technique (isolation and detection) on the sample or a portion thereof at the detection zone (see [0110]);
wherein the supply component 1, the microchannel, the detection zone 6/9, the monolithic body 6 and the positron detector 11 are physically connected to one another (i.e. they are integrated) (see Fig. 1).
However, Elizarov et al. do not disclose that the positron detector 11 is positioned over and adjacent to the monolithic body 6, as recited in claim 1. Moreover, based on the design of the Elizarov et al. chip (see Figs. 1 and 2), there is no motivation to position the positron detector 11 over and adjacent to the monolithic body 6 to arrive at the invention recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PAUL S HYUN/Primary Examiner, Art Unit 1796